DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
 	Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on January 28tj, 2019. It is noted, however, that a certified copy has not been made of record.
Information Disclosure Statement
 	The information disclosure statement (IDS) submitted on 12/17/19 has been considered by the examiner.
Claim Rejections - 35 USC § 112
 	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


 	Claims 1-10 are rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The claim(s) are narrative in form and replete with indefinite language. The steps which make up the invention must be clearly and positively specified. The claims are so filled with antecedent basis issues, grammatical errors and narrative language it is unclear what is being claimed. Each recitation with a definite article (the or said) should have a preceding recitation with an indefinite article (a or an). The claims fail to 
For the purpose of examination, claims 1 and 2 shall be interpreted as follows:
1. A suppression method for mitigating a high-frequency resonance in a VSC-HVDC system based on a nonlinear filter in a voltage feed-forward control, wherein said  nonlinear filter is implemented in a voltage feed-forward link in a current inner loop control of the VSC-HVDC system, the suppression method extracts each sequence component of an AC voltage, calculates an average value of each sequence component at sample points, compares the current average value with an output result of the nonlinear filter in a previous period, and corrects the output result of the nonlinear filter in the current period to act on the voltage feed-forward link of the current inner loop.  	2. A method for suppressing a high-frequency resonance in a VSC-HVDC system based on a nonlinear filter in a voltage feed-forward control, wherein the steps of the method are as follows: S1: extract a grid voltage and convert a per-unit value of a three-phase instantaneous AC voltage into each sequence component according to a Park transformation; S2: calculate average values of four voltage sequence components at N sampling points and obtain Udp_NAV, Uqp_NAV, Udn_NAV, Uqn_NAV; S3: compare a current average value of each voltage sequence component with an output of the nonlinear filter in a previous period separately and calculate deviations Dudp_y, uqp_y, Dudn_y, Duqn_y; S4: correct the output results of respective nonlinear filters in a current period according to gradient changes of respective voltage deviation values to obtain fixed values Vudp, Vuqp, Vudn, Vuqn; S5: apply the output results Vudp, Vuqp, Vudn, Vuqn of the nonlinear filters to act on a voltage feed-forward link of an inner loop.
Similar changes should be made to claims 3-10 to correct the numerous antecedent basis issues and incorrect grammar.
Allowable Subject Matter
 	Claims 1-10 are rejected as indefinite for the reasons stated above, but would be allowable if the indefinite rejections were overcome. The following is a statement of reasons for the indication of allowable subject matter:  
 	It was known in the prior art to implement filters in a feed forward path of an inner current loop of a VSC-HVDC system but it was not known to implement the following:
 	With respect to claim 1, the prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily, calculate an average value of each sequence component at sample points, compare the current average value with an output result of the nonlinear filter in a previous period.
 	With respect to claim 2, the prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily, compare a current average value of each voltage sequence component with an output of the nonlinear filter in a previous period separately and calculate deviations Dudp_y, Duqp_y, Dudn_y, Duqn_y; S4: correct the output results of respective nonlinear filters in a current period according to gradient changes of respective voltage deviation values to obtain fixed values Vudp, Vuqp, Vudn, Vuqn;

Conclusion
 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ruihua (VSCs based HVDC and its control strategy), Ming (Modeling of VSC-HVDC and Its Active Power Control Scheme) and Wang (Dynamic Model and Control of Votage Source Converter Based HVDC) discloses feed forward control in a VSC based HVDC. Mohanaveeramani (US 2018/0123444) discloses damping voltage harmonics.  Asplund (US 5,296,764) discloses disturbance reduction. Ishikawa (US 2013/0214717) discloses resonance suppression. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY RAYMOND BEHM whose telephone number is (571)272-8929.  The examiner can normally be reached on M-F: 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 





/HARRY R BEHM/Primary Examiner, Art Unit 2839